Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                 Case No. __________________

  NEYBER RUIZ, and other similarly situated           )
  individuals,                                        )
                                                      )
                   Plaintiff(s),                      )
                                                      )
  v.                                                  )
                                                      )
  M & R SECURITY SERVICE, INC.,                       )
  MARIO DE MOYA and ANA                               )
  RODRIGUEZ,                                          )
                                                      )
                   Defendants.                        )
                                                      )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiffs, NEYBER RUIZ (“Plaintiff”) and other similarly situated individuals, sue the

  Defendants, M & R SECURITY SERVICE, INC., MARIO DE MOYA and ANA RODRIGUEZ

  (collectively the “Defendants”), and allege:

                                          JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime wages and

  retaliatory discharge under the laws of the United States.

         2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

  201-219 (Section 216 for jurisdictional placement) (“the Act”).




                                      www.saenzanderson.com



                                                                                                1
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 10



                                               VENUE

          3.      Plaintiff is a resident of Broward County, Florida. Plaintiff is a covered employee

  for purposes of the Act.

          4.      M & R SECURITY SERVICE, INC. (individually the “Corporate Defendant”),

  MARIO DE MOYA and ANA RODRIGUEZ (individually the “Individual Defendants”), are a

  Florida company and Florida residents, respectively, having their main place of business in Miami-

  Dade County, Florida, where Plaintiff worked for Defendants, and at all times material hereto were

  and are engaged in interstate commerce. The Individual Defendants, upon information and belief,

  reside in Miami-Dade, Florida.

                          COUNT I: WAGE AND HOUR VIOLATION BY
                          M & R SECURITY SERVICE, INC. (OVERTIME)

          5.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-4

  above as if set out in full herein.

          6.      This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendant unpaid overtime compensation, as well as an additional amount as liquidated

  damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

  specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer

  shall employ any of his employees . . . for a work week longer than 40 hours unless such employee

  receives compensation for his employment in excess of the hours above-specified at a rate not less

  than one and a half times the regular rate at which he is employed.”

          7.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

                                        www.saenzanderson.com



                                                                                                    2
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 10



  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

  operates as an organization which sells and/or markets its services and/or goods to customers from

  throughout the United States and also provides its services for goods sold and transported from

  across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-

  Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

  state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to its employees. Upon information and

  belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

  excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

  in interstate commerce, otherwise satisfy the Act’s requirements.

         8.      By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

  and those similarly situated were and/or are engaged in interstate commerce for the Corporate

  Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

  The Corporate Defendant is a security guard agency and, through its business activity, affects

  interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate

  commerce. Plaintiff was employed by the Corporate Defendant as a security guard for the

  Corporate Defendant’s business.

         9.      While employed by the Corporate Defendant, Plaintiff worked approximately an

  average of 50-80 hours per week without being compensated at the rate of not less than one- and



                                       www.saenzanderson.com



                                                                                                     3
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 10



  one-half times the regular rate at which he was employed. Plaintiff was employed as a security

  guard performing the same or similar duties as that of those other similarly situated security guards

  whom Plaintiff observed working in excess of 40 hours per week without overtime compensation.

          10.     Plaintiff worked for the Corporate Defendant from approximately late 2016 to

  approximately June 8, 2020. In total, Plaintiff worked approximately 153 compensable weeks

  under the Act, or 153 compensable weeks if we count 3 years preceding the date of the filing of

  the instant action.

          11.     The Corporate Defendant paid Plaintiff on average approximately $11 per per hour.

          12.     However, the Corporate Defendant did not properly compensate Plaintiff for hours

  that Plaintiff worked in excess of 40 per week. Specifically, Corporate Defendant paid Plaintiff

  via payroll checks for 40 hours of work and then paid Plaintiff via cash or check at the regular rate

  for hours that Plaintiff worked in excess of 40 per week.

          13.     Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

  and/or from 3 (three) years preceding the date of the filing of this Complaint.

          14.     Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

  time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages

  (subject to discovery) is as follows:

   START DATE FOR COMPENSABLE WEEKS           7/2/2017
   END DATE FOR COMPENSABLE WEEKS                  6/8/2020
   TOTAL COMPENSABLE WEEKS                     153.1428571
   HOURLY RATE                                       $11.00
   HOURS WORKED (approx. on average)          70
   OVERTIME RATE                                       $5.50
   OVERTIME HOURS WORKED (approx. on average) 30

                                          www.saenzanderson.com



                                                                                                     4
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 10




   OVERTIME (ACTUAL DAMAGES)                                          $25,268.57
   OVERTIME (LIQUIDATED DAMAGES)                                   $25,268.57
                                                                   $50,537.14,
                                                                  plus
                                                                  attorney’s
                                                                  fees and costs
                                                                  pursuant to
   TOTAL DAMAGES                                                  law.



         15.     At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the rate of time and

  one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

  The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

  former employees of the Corporate Defendant who are and who were subject to the unlawful

  payroll practices and procedures of the Corporate Defendant and were not paid time and one half

  of their regular rate of pay for all overtime hours worked in excess of forty.

         16.     The Corporate Defendant knew and/or showed reckless disregard for the provisions

  of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

  similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

  situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

  and those similarly situated are entitled to recover double damages. The Corporate Defendant




                                       www.saenzanderson.com



                                                                                                    5
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 10



  never posted any notice, as required by Federal Law, to inform employees of their federal rights

  to overtime and minimum wage payments.

         17.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

  overtime wages as required by the laws of the United States as set forth above and remains owing

  Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         18.      Plaintiff has retained the law offices of the undersigned attorney to represent him

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and other similarly situated and against the Corporate

               Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

                                           JURY DEMAND

         Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.




                                        www.saenzanderson.com



                                                                                                        6
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 10



                        COUNT II: WAGE AND HOUR VIOLATION BY
                      MARIO DE MOYA and ANA RODRIGUEZ (OVERTIME)

          19.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-18

  above as if set out in full herein.

          20.     At the times mentioned, the Individual Defendants were, and are now, the owners

  and/or officer of the Corporate Defendant. The Individual Defendants were employers of Plaintiff

  and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)],

  in that these defendants acted directly or indirectly in the interests of the Corporate Defendant in

  relation to the employees of the Corporate Defendant, including Plaintiff and others similarly

  situated. The Individual Defendants had operational control of the Corporate Defendant, were

  involved in the day-to-day functions of the Corporate Defendant, provided Plaintiff with his work

  schedule, and are jointly liable for Plaintiff’s damages.

          21.     The Individual Defendants are and were, at all times relevant, persons in control of

  the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate

  (or not to compensate) its employees in accordance with the Act.

          22.     The Individual Defendants willfully and intentionally caused Plaintiff not to receive

  overtime compensation as required by the laws of the United States as set forth above and remain

  owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

          23.     Plaintiff has retained the law offices of the undersigned attorney to represent him

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

                                        www.saenzanderson.com



                                                                                                     7
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 8 of 10



         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and other similarly situated and against the Individual

               Defendants on the basis of the Defendants’ willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

                                           JURY DEMAND

         Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.

                                 COUNT III:
           FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
               RETALIATORY DISCHARGE AGAINST ALL DEFENDANTS

         24.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 23 above as if set out in full herein.

         25.      The Defendants willfully and intentionally refused to pay Plaintiff his legally owed

  overtime wages as required by the laws of the United States and remain owing Plaintiff these

  wages as set forth above.

         26.      29 U.S.C. § 206(a)(3) states that it shall be unlawful for any person “to discharge

  or in any manner discriminate against any employee because such employee has filed any




                                       www.saenzanderson.com



                                                                                                        8
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 9 of 10



  complaint or instituted or caused to be instituted any proceeding under or related to this chapter,

  or has testified or is about to testify in such proceeding . . . .”

          27.      Plaintiff complained about his unpaid overtime wages to the Defendants just before

  his termination (approximately 15 days before).

          28.      On or about June 8, 2020, Defendants fired Plaintiff.

          29.      The motivating factor, which caused Plaintiff’s discharge as described above, was

  the complaint seeking the payment of overtime wages from the Defendants. In other words,

  Plaintiff would not have been fired but for his complaint about unpaid overtime wages.

          30.      The Defendants’ termination of Plaintiff was in direct violation of 29 U.S.C. §

  215(a)(3) and, as a direct result, Plaintiff has been damaged.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter a judgment against the Defendants for all back wages from the date of discharge

                to the present date and an equal amount of back wages as liquidated damages,

                attorneys’ fees, costs, and;

          B. Reinstatement and promotion and injunctive relief prohibiting the Defendants from

                discriminating in the manner described above, emotional distress and humiliation, and

                pain and suffering, front wages, as well as other damages recoverable by law under 29

                U.S.C. § 216(b).

                                               JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.



                                          www.saenzanderson.com



                                                                                                         9
Case 1:20-cv-22787-KMW Document 1 Entered on FLSD Docket 07/07/2020 Page 10 of 10



   Dated: 07/07/2020.

                                           Respectfully submitted,

                                           By:__/s/ Tanesha Blye
                                           Tanesha Blye, Esquire
                                           Fla. Bar No.: 738158
                                           Email: tblye@saenzanderson.com
                                           Aron Smukler, Esquire
                                           Fla. Bar No.: 297779
                                           Email: asmukler@saenzanderson.com
                                           R. Martin Saenz, Esquire
                                           Fla. Bar No.: 0640166
                                           Email: msaenz@saenzanderson.com

                                           SAENZ & ANDERSON, PLLC
                                           20900 NE 30th Avenue, Ste. 800
                                           Aventura, Florida 33180
                                           Telephone: (305) 503-5131
                                           Facsimile: (888) 270-5549
                                           Counsel for Plaintiff




                              www.saenzanderson.com



                                                                               10
